Title: To George Washington from Timothy Pickering, 18 May 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State May 18. 1796.
        
        The Secretary of State respectfully lays before the President of the United States a list of names for public offices, in the form of a message to the Senate. The Secretary expected to have added to the list the name of a consul for Bremen: but his doubts as to the person among the candidates entitled to a preference not having been otherwise resolved, he had recourse to Mr R. Morris, who possessed information concerning one of them, & from circumstances could probably obtain immediately information of the others, which he promised to communicate, & which the Secretary expects to receive to-day.
        
          Timothy Pickering
        
        
        
          P.S. George Knox is recommended for Consul at Kingston upon Hull by so many respectable merchants of New-York, as to leave no room to doubt of his fitness, or of the utility of the appointment.
        
      